Exhibit 10.2

VERU INC.

NON-QUALIFIED STOCK OPTION GRANT AGREEMENT

(Grant No.                     )

THIS NON-QUALIFIED STOCK OPTION GRANT AGREEMENT dated as of                     
(the “Grant Date”), is between                      (“Optionee”) and VERU INC.,
a Wisconsin corporation (the “Company”).

RECITALS

A. The Company adopted Veru Inc. 2018 Equity Incentive Plan (the “Plan”), which
was approved by its Board of Directors (the “Board”) and shareholders effective
March 20, 2018. The Plan is administered by the Compensation Committee of the
Board (the “Committee”).

B. The Committee has designated Optionee as a participant in the Plan.

C. Pursuant to the Plan, Optionee and the Company desire to enter into this
Agreement setting forth the terms and conditions of the following option granted
to Optionee under the Plan.

AGREEMENTS

Optionee and the Company agree as follows:

1. Grant of Stock Option. The Company grants to Optionee the right and option
(hereinafter referred to as the “Option”) to purchase all or any part of up to
             shares (the “Option Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock “), on the terms and conditions set
forth below and in the Plan.

2. Option Price. The purchase price of the Option Shares shall be $            
per share, which is equal to or greater than the Fair Market Value of the Common
Stock on the Grant Date. Payment of the purchase price shall be made by the
Optionee at the time of exercise in the form of cash or a check or, to the
extent permitted by the Committee, under a cashless exercise program implemented
by the Company in connection with the Plan.

3. Vesting; Period of Exercise.

(a) General Vesting and Period of Exercise. This Option shall vest as to the
Option Shares as follows:                     . Unless the Option is terminated
as provided hereunder or under the Plan, Optionee (or in the case of exercise
after Optionee’s death or disability, Optionee’s executor, administrator, heir
or legatee, as the case may be) may exercise this Option in whole or in part at
any time after the Grant Date as to any Option Shares that have vested until it
expires at 5 p.m., Miami, Florida time, on the tenth anniversary of the Grant
Date (the “Option Period”).

(b) Accelerated Vesting Upon Change of Control. Notwithstanding anything herein
to the contrary, upon the occurrence of a Change of Control, the vesting of all
of the Option Shares shall immediately be accelerated and all such shares shall
be deemed to be fully vested and exercisable.

(c) Committee Discretion. The Committee shall also have the discretion to
accelerate the vesting of this Option to the extent permitted by the Plan.

4. Definitions. Unless provided to the contrary in this Agreement, the
definitions contained in the Plan and any amendments to the Plan shall apply to
this Agreement.



--------------------------------------------------------------------------------

5. Option Designation. This Option is intended to be a Non-qualified Stock
Option and not an Incentive Stock Option under Section 422 of the Internal
Revenue Code.

6. Change in Capital Structure. The Option rights and exercise price of such
Option rights will be adjusted in the event of a stock dividend, stock split,
reverse stock split, recapitalization, reorganization, merger, consolidation,
acquisition or other change in the capital structure of the Company as
determined by the Committee in accordance with the Plan.

7. Nontransferability of Option. The Option shall not be transferable other than
by will or the laws of descent or distribution and shall be exercisable, during
Optionee’s lifetime, only by Optionee.

8. Delivery by the Company. As soon as practicable after receipt by the Company
of notice of exercise in the form of Exhibit A hereto and full payment for the
shares of Common Stock with respect to which the Option is exercised (which
payment may also be made in accordance with a cashless exercise program
implemented by the Company in connection with the Plan), the Company shall
deliver to Optionee certificate(s) issued, or shall issue the shares in
book-entry form, in Optionee’s name for the number of Option Shares purchased by
exercise of the Option. If delivery is by mail, delivery of Option Shares shall
be deemed effected when the stock transfer agent of the Company shall have
deposited the certificates or notice of issuance in book-entry form in the
United States mail, addressed to Optionee.

9. Addresses. All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Optionee, to Optionee’s address as is shown on the records of the Company or to
such address as Optionee designates in writing. Notice of any change of address
shall be sent to the other party by registered or certified mail. It shall be
conclusively presumed that any notice or statement properly addressed and mailed
bearing the required postage stamps has been delivered to the party to which it
is addressed.

10. Restrictions Imposed by Law. Notwithstanding any other provision of this
Agreement, Optionee agrees that Optionee shall not exercise the Option and that
the Company will not be obligated to deliver any shares of Common Stock or make
any cash payment if counsel to the Company determines that such exercise,
delivery or payment would violate any law or regulation of any governmental
authority or any agreement between the Company and any national securities
exchange upon which the Common Stock is listed. The Company shall in no event be
obligated to take any affirmative action in order to cause the exercise of the
Option or the resulting delivery of shares of Common Stock or other payment to
comply with any law or regulation of any governmental authority.

11. Service Provider Relationship. Nothing in this Agreement or in the Plan
shall limit the right of the Company or any parent or subsidiary of the Company
to terminate Optionee’s employment or other form of service relationship or
otherwise impose any obligation to employ and/or retain Optionee as a service
provider.

12. Effect of Termination of Service Provider Relationship.

(a) Termination for Cause. If the Optionee is an employee and ceases to be an
employee as a result of the Company’s termination for Cause, the Option, to the
extent not exercised before such termination, shall forthwith terminate.

(b) Termination Other Than for Cause. If the Optionee ceases to be a service
provider for any reason other than termination for Cause as provided in
Section 12(a), the Option (to the extent exercisable pursuant to Section 3 above
as of the date of the Optionee’s termination) shall remain exercisable for
twelve months following the date of the Optionee’s termination. If the Optionee
dies while a service provider, the Option may be exercised by the executor or
administrator of the Optionee’s estate or, if none, by the person(s) entitled to
exercise the Option under the Optionee’s will or the laws of descent or
distribution.

(c) Unvested Options. If the Option (or portion thereof) is not exercisable
pursuant to Section 3 above as of the date of the Optionee’s termination for any
reason, the Option (or portion thereof) shall terminate as of the date of
termination.

 

2



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be construed, administered and governed
in all respects under and by the laws of the State of Wisconsin.

14. Provisions Consistent with Plan. This Agreement is intended to be construed
to be consistent with, and is subject to, all applicable provisions of the Plan,
which is incorporated herein by reference. In the event of a conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
prevail. To the extent any of the terms of this Agreement conflicts with any
other agreement between the Optionee and the Company or any Related Entity, the
terms of this Agreement shall control and shall supersede any such other
agreement.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Non-qualified Stock Option
Grant Agreement as of the date first set forth above.

 

  [Name of Optionee] VERU INC. BY       Name:   Title:

 

[Signature page to Non-qualified Stock Option Grant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Option Exercise

1. I exercise my option to purchase the number of shares of Veru Inc. (the
“Company”) common stock shown below pursuant to the Company’s 2018 Equity
Incentive Plan.

 

Grant Agreement

 

Options Exercised

Date_______________________

 

Grant No.____________________

 

Number_______________________

 

Per Share

Option Price____________________

 

Option Price

Enclosed_______________________

2. In connection with this Option exercise, I represent the following:

(a) All conditions under the above-referenced Grant Agreement have been met with
respect to the Options exercised.

(b) I have had access to and have reviewed all current publicly available
reports filed by the Company with the Securities and Exchange Commission and
have based my purchase on that information and not on any other oral or written
information supplied by the Company.

3. I understand that before I receive my certificate for the shares referenced
above, the Company requires me to remit to it an amount sufficient to satisfy
any outstanding amounts due the Company and to satisfy any federal, state or
local withholding tax requirements.

 

Date______________________   

Name_________________________________

(Please print name exactly as it should appear

on your stock certificate)

   Signature________________________________

 

2